           Case 1:19-vv-00099-UNJ Document 43 Filed 06/29/20 Page 1 of 4




  In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-99V
                                         UNPUBLISHED


 CHERYL KOWAL,                                                Chief Special Master Corcoran

                         Petitioner,                          Filed: May 21, 2020
 v.
                                                              Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                      Damages Decision Based on Proffer;
 HUMAN SERVICES,                                              Pneumococcal Conjugate Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Kari Elizabeth Panza, R.J. Marzella & Associates, P.C., Harrisburg, PA, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES 1

      On January 18, 2019, Cheryl Kowal filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., (the
“Vaccine Act”). Petitioner alleges that her January 22, 2016 pneumococcal conjugate
vaccination (Prevnar 13) caused her to suffer an on-Table shoulder injury related to
vaccine administration (SIRVA). Petition at 1-2. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On May 8, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On May 20, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded damages in the
amount $50,000.00. Proffer at 1-2. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id.




1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
           Case 1:19-vv-00099-UNJ Document 43 Filed 06/29/20 Page 2 of 4



       Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $50,000.00 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 2

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:19-vv-00099-UNJ Document 43 Filed 06/29/20 Page 3 of 4




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


    CHERYL KOWAL,                 )
                                  )
              Petitioner,         )
    v.                            )                    No. 19-99V
                                  )                    Chief Special Master Corcoran
    SECRETARY OF HEALTH AND HUMAN )                    ECF
    SERVICES,                     )
                                  )
              Respondent.         )
                                  )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.    Items of Compensation

          On May 5, 2020, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. The Chief Special Master issued a Ruling on Entitlement on

May 8, 2020, finding that petitioner was entitled to vaccine compensation for her right-sided

shoulder injury. Based upon the evidence of record, respondent proffers that petitioner should be

awarded $50,000.00. This amount represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

    II.    Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $50,000.00, in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
        Case 1:19-vv-00099-UNJ Document 43 Filed 06/29/20 Page 4 of 4




                                          Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          C. SALVATORE D’ALESSIO
                                          Acting Director
                                          Torts Branch, Civil Division

                                          CATHARINE E. REEVES
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          HEATHER L. PEARLMAN
                                          Assistant Director
                                          Torts Branch, Civil Division

                                          s/ Traci R. Patton
                                          TRACI R. PATTON
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Telephone: (202) 353-1589
Dated: May 20, 2020




                                      2
